        Case 3:17-cr-00083-RNC Document 143 Filed 06/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :       No. 3:17-CR-83 (RNC)
                                              :
              v.                              :
                                              :
PETER YURYEVICH LEVASHOV                      :       JUNE 12, 2021
                                              :


                          MOTION TO CONTINUE SENTENCING

       The United States of America respectfully moves to continue the sentencing of defendant

Peter Yuryevich Levashov currently scheduled for June 28, 2021 at 10:00 a.m. to July 20, 2021

at 2:00 p.m. The Presentence Investigation Report has been completed in this matter and was

filed with the Court on March 15, 2021. R. 141.

       Counsel for Mr. Levashov has no objection to a continuance to July 20, 2021 at 2:00 p.m.

    If the Court is not available on that date, the parties will confer and propose additional dates.

        Respectfully submitted, in Hartford, Connecticut on this 12th day of June 2021.


                                              LEONARD C BOYLE
                                              ACTING UNITED STATES ATTORNEY

                                              /s/ Edward Chang
                                              Edward Chang
                                              Assistant U.S. Attorney
                                              Federal Bar No. ct26472
                                              157 Church Street, 25th Floor
                                              New Haven, Connecticut 06510
                                              Tel: (203) 821-3700
                                              Edward.Chang@usdoj.gov
         Case 3:17-cr-00083-RNC Document 143 Filed 06/12/21 Page 2 of 2




                                CERTIFICATION OF SERVICE


       This is to certify that on June 12, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by email to all parties by operation of the Court’s electronic

filing system or by mail on anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Edward Chang
                                               Edward Chang
                                               Assistant U.S. Attorney
